Citation Nr: 1517088	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-35 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a shoulder disability.

4. Entitlement to service connection for a headache disability.

5. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 13, 2013 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 1966.  He also had a period of active duty for training (ACDUTRA) from March to September 1960.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

These issues were previously remanded by the Board for further development in February 2013.  In an October 2013 rating decision, the Appeals Management Center raised the Veteran's evaluation for PTSD to 70 percent, effective August 13, 2013.  As this rating is still less than the maximum benefit available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the Veteran been granted a total disability rating based on individual unemployability (TDIU), effective August 13, 2013.  Thus, neither a remand nor referral of this issue is necessary.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain VA treatment records and a July 2014 VA addendum opinion relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neck disability and a shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against finding that the Veteran has a low back disability which is due to a disease or injury in service or which was manifested by arthritis to a compensable degree within one year of separation from service.  

2.  The preponderance of the probative evidence is against finding that the Veteran has a headache disorder which is due to a disease or injury in service.

3.  The medical evidence of record indicates that since December 30, 2005, the Veteran's service-connected PTSD was manifested by suicidal ideation, depression, anxiety, nightmares, social isolation, difficulty sleeping, anger, and flattened affect; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

3.  With resolution of reasonable doubt in the appellant's favor, since December 30, 2005, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in April 2006 and May 2008.  The issues were last adjudicated in October 2013 and August 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and various lay statements from the Veteran and his family members.

Low Back Disability

The Veteran contends that he has a low back disability that first had its onset during his active duty service.  The Veteran has submitted written statements indicating that he hurt his back, shoulder, and neck lifting and carrying a very large waxing buffer in service.  He has stated that he believes that the initial injury in service weakened his back and made him more prone to reinjury later on in his life.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records indicate that he reported back pain for several days in December 1964.  It was noted to be a side pain in the upper region, which the examiner characterized as an aching chest pain.  In June 1965 the Veteran reported pain in his right shoulder and neck.  It was noted that he had been lifting heavy objects and that he now could not move his head right or left without pain to the shoulder.  The July 1965 discharge report indicates that the Veteran's head, neck, spine, and upper extremities were normal and he denied bone, joint, or other deformity, and painful or "trick" shoulder.

The Veteran's VA and private treatment records show a long history of back problems dating back to 1976.  In August 1977 the Veteran was treated for lower back, hip, and leg pain.  It was noted that the Veteran had been injured in March 1976 while performing heavy lifting.  He was found to have 60 percent of normal range of motion with generalized tenderness in the lower back.  X-rays of the lumbar spine found no significant abnormalities.  He was diagnosed with resolving lumbar strain and sprain.  The August 1977 X-ray report noted mild narrowing of the fifth lumbar disc interspace, but that study was otherwise negative.

In October 1977 the Veteran was hit by a car while driving which caused recurrent back pain, and in November 1977 he underwent surgery for his back.  In October 1978 the Veteran was treated for injuries from a car accident.  It was noted that he was still recovering from back surgery performed the previous November.  He reported no current back pain.  Range of motion of the lumbar spine was normal and without pain.  Examination of the cervical spine was within normal limits.  The Veteran was diagnosed with mild contusion of the left flank and skull.  In August 1979 the Veteran was again treated for back pain.

In February 1981 the Veteran was diagnosed with bursitis in the right shoulder, and in March 1981 the Veteran was found to have asymmetry of the nerve roots in the lumbosacral spine.  February 1982 lumbar spine films showed a minimal wedging of the second lumbar vertebra, and the Veteran underwent a hemilaminectomy surgery, and in October 1982 he complained of back pain.  In February 1990 his lumbar area was noted to be tender.  In April, August, and September 1991, the Veteran reported pain in his right shoulder that was attributed to arthritis.  

The Veteran reported to his insurer in November 1993 that he had cervical myoligamentous strain and sprain of the left shoulder from a car accident.  In May 1994 the Veteran was treated for neck pain, shoulder pain, and pain down his left arm following a November 1993 automobile accident.  In February 1995 the Veteran was treated for lumbar spine pain following a severe automobile accident in November 1993 in which he injured his back, shoulder, elbow, and lower back.  He was diagnosed with lumbar spinal stenosis with right radiculitis and postoperative lumbar and cervical discectomy.  The Veteran underwent a decompressive laminectomy and other back procedures in March 1995.  A letter from the Veteran's physician from August 1995 confirmed that the Veteran had injured his neck and back in November 1993, and that he had undergone operations on his back twice prior to this injury.  He stated that the Veteran's August 1995 X-rays showed severe degenerative joint disease in the lumbar spine.  The Veteran was again treated for arthritis in the left shoulder in November 1993 and March 1994, and a May 1994 MRI of the cervical spine showed chronic degenerative disc arthritis.

In June 1994 the Veteran underwent an anterior cervical fusion and microdiskectomy.  An April 1997 X-ray of the lumbar spine showed lumbar spine post surgical changes with spinal canal scar tissue and spinal stenosis, and the Veteran reported continued pain in his lower back in May and June 1998.  Throughout 1997 and 1998, the Veteran was treated on numerous occasions for complaints of pain in the lower back.

In January 2005 a social worker at the Shreveport Veterans Center wrote that it was his opinion that the Veteran was "predisposed" to back, neck, and shoulder pain due to his obligations during his military enlistment and also discussed the Veteran's treatment in 1965 for back pain caused by carrying heavy objects.

From 2003 to 2012, the Veteran continued to receive regular treatment for chronic lumbar back pain, and a March 2007 MRI showed spondylosis in the lumbar spine.  In August 2007 the Veteran was surgically treated for lumbar stenosis, and he continued to receive treatment for back pain throughout 2007.  The Veteran again underwent back surgery in July 2010.

In an April 2008 letter from the Veteran's treating physician, Dr. W.L, he stated that he began treating the Veteran "during the early part of the 70s when he was discharged from the military."  He stated that as he could recall, "treatment reports indicated that he sustained back, neck, and shoulder injuries which he attempted to receive treatment upon discharge from military service, but was denied."  He wrote that he treated the Veteran for injuries that he sustained while on active duty and that "during the early 70s ... on November 16, 1977" he performed back surgery on the Veteran.  He reported that the accidents during the 1990s reinjured the preexisting injuries that the Veteran sustained during his military service, and that the in-service injuries made him more susceptible to injuries later on.

The Veteran was afforded a VA examination in August 2013.  He reported to the examiner that he had hurt his back during service lifting big buffers and that he had not had any other injuries to his back since service.  He stated that he underwent back surgery in 1973 or 1974 and that he "reinjured" his back in the early 1980s and the early 1990s.  The examiner performed a physical examination and noted that X-rays showed post-surgical change with spondylosis.  The examiner reviewed the Veteran's service treatment records and discussed some of his extensive history of back injury and treatment.  The examiner stated that the evidence of record showed that the Veteran had injured his back in 1976, and that the work he did from the time of his separation from service until this injury was "working in a very physically challenging job."  He also noted that there was no evidence of a chronic back disability in the Veteran's separation examination.  Based on this review of all of the evidence of record, he opined that the Veteran's lumbar spine spondylosis was not the result of disease or injury incurred in or aggravated by military service.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claim of entitlement to service connection for a low back disability.  While the Veteran clearly has a low back disability, including diagnoses of spondylosis and stenosis, the weight of the evidence is against finding that such a disability is related to military service, or that arthritis manifested to a compensable degree within one year of separation from active duty.

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the only competent medical evidence from medical professional in favor of the Veteran's assertions is the letter submitted by the appellant's private physician, Dr. W.L., who stated that the Veteran's back injury began in service.  Dr. W.L. did not, however, have access to the Veteran's claims file, and therefore was able only to base his opinion on the related history from the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While the lack of access to the claims file is not necessarily fatal in determining the adequacy of an examination if the examiner has been provided the factually accurate and relevant facts of the claim, in this instance it does not appear that Dr. W.L. had been given accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008).  Dr. W.L. reported that he began treating the Veteran soon after he was discharged from the military, but the evidence of record clearly shows that the Veteran was discharged in 1966, and did not begin receiving treatment from Dr. W.L. until 1977, which is approximately 11 years after separation.  Dr. W.L. also indicated that the Veteran had an active back injury at the time of his separation from service for which he was unable to receive treatment, but the Veteran's July 1965 separation examination shows that his spine was normal at that time and he denied any bone or joint disability.  The Board is therefore unable to assign any probative weight to the April 2008 opinion from Dr. W.L.

The Board is also unable to afford any probative weight to the statement written in January 2005 by a social worker at the Veterans Center that the Veteran was "predisposed" to back pain due to carrying heavy objects in the military.  A social worker is not competent to provide a medical opinion on the etiology of a back disorder, as this is not in any way within the purview of a social worker's training.  See Guerrieri, 4 Vet. App. at 470-71.  Furthermore, there is no rationale for the disorder given, no physical examination of the Veteran was performed, and no diagnosis specified.  The Board therefore finds the January 2005 statement to be wholly without probative value.

The only remaining competent medical opinion of record is that of the August 2013 VA examiner, which found that the Veteran's back disability was not the result of disease or injury in service, and thus the opinion weighs against the claim.  The Board finds that the examiner's opinion, which was based on review of the Veteran's documented and asserted medical history and comprehensive physical examination, constitutes probative evidence on the medical nexus question.  See Prejean, 13 Vet. App. at 448-49 (2000).  While the VA examiner did not specifically discuss every recorded incident pertaining to back pain contained within the service treatment records, he indicated that he fully reviewed the claims file and discussed the Veteran's reports of having hurt his back while carrying heavy buffers in service, and thus the Board finds that he was fully aware of the history of the Veteran and based his opinion on an accurate understanding of the evidence of record.  See Monzingo v. Shinseki,26 Vet. App. 97 (2012) (medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based).

The Veteran has testified and submitted written statements that he believes his back became more susceptible to injury later in life due to the strain of carrying heavy loads in service.  The Veteran is competent to describe events that occurred during military service and any symptomatology regarding his back pain.  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or to determine the etiology of his current back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the opinions of a competent medical professional is entitled to greater probative weight, and is found by the Board to be far more probative than the Veteran's lay assertions as to the etiology of his back disorder.

There is also no evidence of a chronicity of symptomatology from the time of service to the present, as the Veteran denied any back problems upon his separation from service, and there is no indication that he had any subsequent back problems until his 1976 injury, which is approximately 10 years after separation from service.  The Veteran has stated that he believes he began receiving treatment from Dr. W.L. in the early 1970s, but these records have been lost.  The Board finds that that this assertion is not credible in light of the other evidence of record.  There is no indication that the records received from Dr W.L. are incomplete, and they indicate that he first received treatment for his back in 1977.  Dr. W.L. himself wrote in a May 1994 treatment record that his office has known the Veteran since 1977.

The Board also notes that there is no basis to grant service connection for a low back disorder, including arthritis, on a presumptive basis, as there is no evidence that arthritis manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first X-ray evidence of any abnormality in the Veteran's spine is from X-rays taken in 1977, which showed mild narrowing of the fifth lumbar disc interspace.  This is 11 years after separation from service, and thus this presumption is not applicable.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the claim of entitlement to service connection for a low back disability is denied.


Headache Disability

The Veteran also contends that he has a chronic headache disorder which had its onset during service.  The Veteran has submitted written statements asserting that he injured his back, shoulder, and neck while lifting heavy objects in service, and that he believes this has led to continued pain and headaches since that time.

The Veteran's service treatment records include treatment in January 1965 for headache, chills, a sore throat, and swollen glands and treatment in March 1965 for dizziness since that morning and a "serious headache" several days earlier.  The Veteran was found to have possible acute labyrinthitis and pharyngitis.  The July 1965 discharge report shows that the head was normal and contains no complaints related to headaches. 

The Veteran's extensive private and VA medical records contain no complaints related to headaches until May 2009, when the Veteran reported a severe headache at the emergency room which he believed was related to a recent fall following eye surgery he had recently undergone.  CT brain scan showed cortical atrophy but  otherwise negative, with no masses or abnormal collections of blood.  In March 2010 he denied any headaches, and in October 2010 he denied any dizziness or headaches.  In December 2012 he again denied any headaches, and in April 2013 the Veteran denied any headaches, although later that month he reported having a "slight headache upon coming to VA."  In August 2013 the Veteran reported having headaches, and he was scheduled for a CT scan of the brain.  The August 2013 CT scan showed no acute intracranial changes, but with small vessel disease to the white matter.

At an August 2013 psychiatric examination, the Veteran reported that he constantly had a headache ever since he had eye surgery four years ago.

At an August 2013 VA examination, the Veteran reported that he has had "headaches for years," and that the pain is all over his head and sometimes accompanied by dizziness.  He reported that for the last 5 years he has had almost constant pain.  The examiner noted that the Veteran complained of headaches in January and March 1965 during service, but that there was "no chronicity of complaints of headaches or prophylactic treatment for headaches."  He reviewed the medical records since service and stated that the Veteran was not under treatment for headaches.  He noted that the Veteran did complain of headaches in August 2013, but that based on the evidence of record, it was his opinion that the Veteran did not have a headache disorder.  He found no current or past diagnosis of a headache condition.

In light of the foregoing evidence, the preponderance of the evidence weighs against granting service connection.  The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has, or has had, at any time during since he filed the current claim, a diagnosis of a chronic headache disorder.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of a disorder, there is no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Even to the extent that the Veteran has claimed occasional headaches, which he is competent to report on as temporary symptomatology, there is no competent medical evidence that these headaches are related to his service in any way, and this evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board acknowledges the Veteran's assertions that he has had chronic headaches since service, but the medical evidence of record does not support these assertions.  The Veteran's service treatment records contain only two complaints of headaches during service that spanned over 5 years, and on both of those occasions the headache is associated with another acute disorder, such as a sore throat with swollen glands or infection.  The medical evidence shows that the Veteran then began to complain of headaches in 2009, over 40 years after his separation from service, and even these complaints are attributed to a fall and as a side effect of recent eye surgery.  The Veteran himself stated at the August 2013 psychiatric examination that his headaches only began 4 years prior.  To the extent that the Veteran has asserted that his headaches are "constant," this assertion is also not credible.  The Veteran's VA treatment records show numerous occasions during the period on appeal where he specifically denied having any headaches.

The only competent medical opinion of record regarding whether the Veteran has a current headache disorder is that of the August 2013 VA examiner.  This examiner reviewed the claims file and discussed the Veteran's in-service complaints of headaches, but he found that there was both no current diagnosis of a headache disorder and also that no current disorder existed that was incurred in or caused by an in-service injury.  The Board finds the examiner's opinion constitutes highly probative evidence on the medical nexus question.  See Prejean, 13 Vet. App. at 448-49 (2000).

Furthermore, to the extent that the Veteran's own contentions have been put forward to establish a current diagnosis of a headache disorder, as a layperson without medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Jandreau, 492 F.3d at 1376-77.  Hence, his assertions that any current symptoms of headaches he has experienced during the period on appeal are related to the symptoms he experienced in service do not constitute competent and persuasive evidence in support of the claim for service connection, and these lay assertions are outweighed by the opinion of the August 2013 VA examiner.

In short, as there is no competent and credible evidence that the Veteran has a current diagnosis of a chronic headache disorder or that he has any other headache-related disorder that was incurred in or related to active duty service, the preponderance of the evidence is against the claim for service connection.  The Board therefore finds that the claim of entitlement to service connection for headaches must be denied.  In reaching the conclusion above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 55-57.

PTSD

The Veteran asserts that his service-connected PTSD warrants an initial rating higher than 50 percent from December 30, 2005 to August 13, 2013 and higher than 70 percent since August 13, 2013.  The Veteran has submitted written statements that his physical pain causes depression and that because of his stressful experiences in service, including what he describes as his wrongful expulsion from the service and persecution by two other servicemen, he now has flashbacks and feelings of shame, depression, and frustration.

The Veteran's spouse submitted a letter in April 2007 that she had observed her husband depressed, having nightmares, yelling in his sleep, having panic attacks, and being unable to sleep for more than 3 or 4 hours at a time.  She wrote that he isolates himself, avoids leaving the house, and is uncomfortable in crowds.  The Veteran's daughter submitted a statement in May 2007 that her father was "a prisoner within his home" due to physical pain and psychological symptoms.  She stated that he had nightmares, flashbacks, anger, and frustration, as well as feelings of helplessness, shame, depression, and tearfulness.  She stated that he has even talked of suicide, although he never had a plan. 

In an unsigned July 2007 letter from the Shreveport Veterans Center, it was stated that the Veteran had severe depression and anxiety and had been assigned a GAF score of 48 due to repeated thoughts of self-harm without plan.  In counselling sessions at the Veterans Center in 2005 and 2006, the Veteran reported having sleep disturbance, anxiety, emotional detachment, shame, avoidance, and isolation.  In January 2005 he was assigned a GAF score of 45 for serious impairment in social and occupational functioning.  He was noted to have flat affect, neat appearance, rapid speech, dysphoric mood, and thoughts of self-harm, but no plan.  Later in January 2005 he reported on-going feelings of depression and was noted to be tearful or angry/rageful, well-groomed, alert, and with blunted affect.  The Veteran also reported that he had a "poor" relationship with his wife and had trouble communicating with her.

At all subsequent in-person sessions, the Veteran was noted to be appropriately groomed and alert, although depressed and with flat affect.  In February 2005 the Veteran reported having thoughts of harming others, but which he would not act on.  He also stated that he had no extra-curricular activities and that he did not feel safe around people, and therefore preferred to isolate himself.  In mid-February, the Veteran's GAF score was raised to 50.  In March 2005 the Veteran again reported having nightmares about service and feeling depressed and isolated.   In telephone counselling sessions throughout the rest of 2005, the Veteran continued to report similar symptoms.  In May 2005, the Veteran reported on the telephone that he had thoughts of self-harm, but no plan.  In October 2005, he reported struggling with poor concentration and inability to focus.  From January 2006 to May 2006, he also had telephone counselling sessions and reported similar symptoms, such as sadness and difficulty sleeping.  In May 2006 the Veteran's case was closed due to ill health that prevented him from attending sessions, he was assigned a final GAF score of 48.

The Veteran began receiving psychiatric counselling at the Shreveport VA Medical Center in March 2008.  At his initial meeting, he was noted to be "neat, clean, and appropriately dressed."  His speech was normal, thoughts logical, and with no signs of mania or psychosis.  The Veteran was tearful and reported severe nightmares and sleep disturbance.  In March 2008 the Veteran reported low energy, depression, memory problems, and feelings of irritability, and hostility.  He was assigned a GAF score of 45.  Later in March, the Veteran was noted to be in "good spirits," and his GAF score was raised to 53.  In May 2008 the Veteran reported that he was sleeping more regularly and had been attending church.  In June 2008 he reported that he had gone fishing twice and out to eat with his wife, and that he planned to work on expanding his comfort zone and outside activities.  In the rest of 2008, the Veteran continued to report that he was occasionally going out of the house, and no worsened symptoms were reported.

In February 2009 the Veteran reported feeling depressed and having increased difficulty sleeping.  In March 2009, the Veteran's wife reported that he had a "breakdown" the other day over concerns for his failing eyesight.  He was noted to be neat, clean, alert, and with normal speech and movements.  The Veteran presented similarly throughout the rest of 2009.  In October 2009 he described his marriage as "beautiful" and discussed his positive feelings towards his family.  Throughout 2010 the Veteran discussed his stress over his failing eyesight and his daughter's accident, but continued to present as alert and oriented, with clean dress, normal speech, euthymic affect, and no symptoms of mania or compulsions.  In April 2010 he reported that he had been working in the yard to make it "pretty."
In February 2011 the Veteran reported being depressed because of his physical ailments, that he stays inside and to himself, and that he enjoys his two dogs and his cat.  He was cleanly dressed, cooperative, courteous, and with "pretty good" mood and affect.  In subsequent sessions in 2011 and 2012, the Veteran presented similarly and denied any homicidal or suicidal ideation.  He reported that he hadn't fished in 2 years, but that he walks and works in the yard and trimming flowers.  He continued to report difficulty sleeping.  In February 2012 the Veteran reported having had a good holiday season with his family and that he recently went to a Super Bowl party.

In February 2013 the Veteran reported feeling upset over his eyesight and the VA benefits process.  He reported that he enjoyed working outside and flowers and that he had difficulty sleeping.  He was found to be cleanly dressed, courteous, cooperative, and depressed with depressed/angry affect.  In June 2013 the Veteran reported that his recent eye surgery had improved his eyesight and lifted a "big burden" off of him.

In February 2008 the Veteran was afforded a VA psychiatric examination.  He appeared well groomed, alert, verbal, and cooperative.  He was tense and looked away from the examiner, and also broke into tears when discussing his military experience.  The Veteran reported having severe and chronic anxiety with panic attacks twice a week, restlessness, irritability, fatigue, insomnia, loss of concentration, bad dreams, and fears of loss of control.  He also reported mild derealization, racing heart, lump in the throat, trembling, weak legs, and chronic, daily, and severe depression with severe hopelessness, worthlessness, frustration, loss of interest, and weekly suicidal thoughts.  It was found that the Veteran had severe impairment at work because of his severe anger.  He reported getting angry with his family members easily and having trouble in his relationships with them.  He disliked crowds, had no close friends, and went to church a couple of times a year.  He was avoiding a weekly lunch with his former co-workers.  His activities included walking the dog, cooking, and reading.

On examination, the Veteran's speech was intense with sad mood.  He admitted to auditory hallucinations only on the questionnaire and had no signs of delusions.  Behavior was appropriate, and hygiene was good.  The Veteran admitted suicidal and homicidal thinking.  Long-term memory was assessed to be fair, and attention/concentration was good.  The Veteran also had panic symptoms, restricted affect, no obsessions or compulsions, and good judgment.  The examiner also found that the Veteran had exaggerated startle response and hypervigilance.  The examiner diagnosed the Veteran with chronic PTSD, depressive disorder, and personality disorder with schizoid, avoidant, and paranoid traits.  He assigned him a GAF score of 50.

In August 2013 the Veteran underwent an additional VA psychiatric examination.  He reported that he has not worked since 1993, that he loves his wife, and that he sees his children and grandchildren monthly.  The Veteran reported that he no longer went to church due to a disagreement with the preacher over a building fund, and that he still reads the Bible and watched church on television.  He was noted to have depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty understand complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances.  The Veteran was also found to be polite, alert, verbal, cooperative, suspicious, and tearful at some times.  The Veteran was diagnosed with PTSD, assigned a GAF score of 50, and stated that the Veteran had occupational and social impairment with reduced reliability and productivity.

In July 2014, the same examiner provided an addendum opinion regarding a claim of entitlement to a TDIU.  He stated that it was as likely as not that the Veteran was unable to return to the public workplace due to severe symptoms of PTSD, which was demonstrated by his breaking down emotionally while describing his stressors and his reported severe anger in dealing with others.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the Veteran has been assigned "staged" rating periods with an assignment of 50 percent from December 30, 2005 to August 13, 2013 and 70 percent since August 13, 2013.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD, which has also been characterized as PTSD with depression, has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD.  Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 indicates that a Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent for PTSD for the entire period on appeal.  Throughout the appeal, the Veteran has reported deficiency in adapting to stressful situations, frequent panic attacks and anxiety, depression, and suicidal ideation.  While the Veteran has not manifested all of the symptoms listed in the criteria demonstrating occupational and social impairment with deficiencies in most areas, the Board finds that the symptoms that the Veteran clearly has struggled with on a very regular basis since 2005 more nearly approximate those that warrant a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211.

The Board does not, however, find the criteria for a 100 percent evaluation is more nearly approximated by the Veteran's symptoms at any time during the period on appeal.  There has never been any evidence that the Veteran has had obsessional rituals, illogical speech, gross impairment in thought processes or communication, delusions, or grossly inappropriate behavior.  At no time has he been disoriented as to time or place, and has not shown any severe memory loss.  While the Veteran has endorsed having frequent suicidal thought, he consistently denied having any active plan and has stated that he would not actually hurt himself.  He has therefore not been found to be in persistent danger of hurting himself or others.  His hygiene and grooming have always been found to be clean, neat, and appropriate, with no indication that he ever had the inability to perform activities of daily living such as maintaining personal hygiene.  

The Veteran has also been able to maintain some personal relationships, including a generally positive relationship with his wife, children, and grandchildren.  He occasionally partakes in activities he enjoys, such as gardening, reading, or fishing, and he attended church until he stopped for reasons unrelated to PTSD.

While the July 2014 addendum opinion found that it was as likely as not that the Veteran was unable to return to the public workplace due to his symptoms of PTSD, and thus entitlement to a TDIU was warranted, the Board points out that the standards for the assignment of a TDIU are not the same as those for a 100 percent evaluation for a psychiatric disorder.  While a TDIU may be warranted when a person is unable to follow a substantially gainful occupation, a 100 percent rating for a psychiatric disorder requires total occupational and social impairment.  38 C.F.R. §§ 3.340, 4.130.  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  The same examiner who provided the opinion in July 2014 also found that the Veteran had only "occupational and social impairment with reduced reliability and productivity."  

The Board further finds that the GAF scores assigned to the Veteran do not provide a basis for assigning a rating in excess of 70 percent.  The Veteran has received GAF scores ranging from 45 to 53, which are reflective of moderate to serious symptoms and moderate to serious impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which 70 percent disability ratings have been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran and his family members' assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent ratings that have now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

As a final matter, the Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and in fact provide for consideration of far greater disability and symptoms than currently shown by the evidence.  The Veteran was not hospitalized at any time during the period currently being decided, and he has not asserted any symptomatology which are not comparable to those contemplated within the rating criteria.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor that there is any additional functional impairment caused by the collective impact of his service-connected disabilities (in this case, the Veteran is also service connected for hemorrhoids, evaluated as noncompensably disabling).  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, the appellant's impairment due to PTSD has been most consistent with a 70 percent disability rating for the entire period on appeal.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to an initial rating of 70 percent, but no more, for PTSD is granted, subject to the controlling regulations governing the payment of monetary benefits.


REMAND

Unfortunately, the Board finds that an addendum opinion is required from the August 2013 VA examiner prior to adjudication of the claims of entitlement to service connection for a shoulder disability and a neck disability.

Despite the fact that the same examiner stated in her August 2013 opinion regarding the Veteran's lumbar spine claim that a June 1965 service treatment record contained a complaint of right shoulder and neck pain, she stated in her opinions regarding the shoulder and neck disability that the Veteran had only been treated for a headache disability in service and that the first evidence of treatment to the shoulder and neck was in 1993.  The Board requests that this examiner revisit her prior opinion and offer an addendum which takes into consideration all relevant medical records, including the June 1965 service treatment record noting shoulder and neck pain and that the Veteran had been lifting heavy objects and could not move his head right or left without pain to the shoulder.

Additionally, while the Veteran appears to be asserting that the shoulder disability is the same one which he injured in service in 1965, which is noted to be the right shoulder, at the August 2013 VA examination, the Veteran stated that he was unable to lift his left shoulder, and only a left shoulder diagnosis was given.  The question of which shoulder is actually the subject of the current claim on appeal has never yet been fully clarified.  The AOJ must contact the Veteran to clarify which shoulder he is claiming entitlement to service connection for prior to any further adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify with the Veteran whether his claim for entitlement to service connection for a shoulder disability is for his right or his left shoulder.

2.  Thereafter, obtain an addendum opinion from the examiner who performed the August 2013 VA examination.  The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and VBMS.  The examiner must specify that all records have been reviewed.

The examiner is asked to consider the Veteran's June 1965 service treatment record in which he reported right shoulder and neck pain, and that it recorded that the Veteran had been injured lifting heavy objects and could not move his head right or left without pain to the shoulder.  The examiner also must acknowledge the February 1981 treatment record for right shoulder bursitis and the 1991 treatments for shoulder arthritis.  In light of this evidence, as well as the lay statements of the Veteran asserting that he has had problems with his shoulder and neck since that injury, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's shoulder or neck disabilities had their onset during service or were caused or otherwise related to any event in service?

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.

If the examiner who performed the August 2013 VA examination is no longer available, please forward the request to a similarly qualified examiner.  If it is found that a new VA examination is warranted, schedule the Veteran for a new VA examination to respond to the questions above following the completion of all indicated, relevant tests and examination.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claims.  38 C.F.R. § 3.655 (2014).

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


